Determination of respondent Commissioner, dated September *33413, 2002, dismissing petitioner from his position as a New York City police officer, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Diane A. Lebedeff, J.], entered May 13, 2003) dismissed, without costs.
Substantial evidence (see Matter of Pell v Board of Educ., 34 NY2d 222, 231 [1974]), including documentary submissions and testimony by a parole officer and an Internal Affairs investigator, supports respondents’ findings that petitioner is guilty of specified misconduct, including accepting money from automotive and medical service providers for recommending them to automobile accident victims and engaging in unauthorized employment.
The penalty imposed is not, in light of the proven misconduct, shocking to our sense of fairness (see Matter of Kelly v Safir, 96 NY2d 32, 39-40 [2001]). Concur—Nardelli, J.P., Saxe, Sullivan and Gonzalez, JJ.